Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 12-26, and 32-47 are pending. Claims 1-3, 12-19 and 32-37 are withdrawn. Claims 20-31 and 38-47 are allowed. 

Response to Amendment/Arguments
The Amendment filed 1/28/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been fully considered and have been found persuasive because all objections and rejections have been overcome by properly amending the claims. Said objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 20-31 and 38-47 are allowed for the reasons set forth in the previous Office action mailed on 12/23/2020. It is also noted that the claims, which are drawn to a process of inhibiting/disrupting biofilm formation in an aqueous media or on an object, are construed in light of the specification. See, in particular, paragraphs 58-61, which distinguishes between using the claimed compound in living and non-living systems. As such, the elected claims of Group II (applying the compounds to aqueous media and objects) are distinct from the claims of Group III (administering the compounds to an individual).


Conclusion
This application is in condition for allowance except for the presence of claims 1-3, 12-19 and 32-37, directed to an invention non-elected with traverse in the reply filed on 9/22/2020.
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626